      Case 3:20-cv-00255-DPM-PSH Document 5 Filed 09/15/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                  PLAINTIFF


v.                         No: 3:20-cv-00255 DPM-PSH


CHELSIE SPENCE, et al.                                              DEFENDANTS

                                      ORDER

      Plaintiff Deursla Lashay Barron filed a pro se complaint pursuant to 42 U.S.C.

§ 1983 on August 27, 2020, while incarcerated at the Craighead County Detention

Facility (Doc. No. 2). Barron has been granted in forma pauperis status (Doc. No.

3) and filed an amended complaint (Doc. No. 4). Before docketing the complaint,

or as soon thereafter as practicable, the Court must review the complaint to identify

cognizable claims or dismiss the complaint if it: (1) is frivolous or malicious; (2)

fails to state a claim upon which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915A.

      In her complaint and amended complaint, Barron complains about multiple

issues at the Craighead County Detention Facility. It is difficult, however, to

understand what a defendant or defendants did that violated her constitutional rights.

The Court directs Barron to file an amended complaint on the § 1983 complaint form

that describes how defendants violated her constitutional rights, the specific role
      Case 3:20-cv-00255-DPM-PSH Document 5 Filed 09/15/20 Page 2 of 2




each defendant had in the alleged constitutional violations, and the injuries she

sustained as a result of the alleged constitutional violations. Barron must also

describe only one factually related incident or issue. Under Fed. R. Civ. P. 18, a

plaintiff may bring multiple claims, related or not, against a single defendant. To

proceed against multiple defendants, plaintiff must satisfy Fed. R. Civ. P. 20, which

allows claims against multiple defendants when the claims against them arise out of

the same series of occurrences, and present questions of fact common to all

defendants.1

       The Clerk of Court is directed to send a blank § 1983 complaint form to

Barron.    Barron is cautioned that an amended complaint renders her existing

complaints without legal effect; only claims properly set out in the amended

complaint will be allowed to proceed. In the event Barron fails to file an amended

complaint conforming to this order within thirty days, this case may be dismissed.

       IT IS SO ORDERED this 15th day of September, 2020.




                                           UNITED STATES MAGISTRATE JUDGE



       1
         See Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974) (Rule 20
permits “all reasonably related claims for relief by or against different parties to be tried
in a single proceeding.”); see also Fulghum v. Allen, 2015 WL 5667479 at *1 (8th Cir.
2015); Harris v. Union Pacific R. Co., 2013 WL 1187719 (E.D. Ark. 2013); Langrell v.
Union Pacific R. Co., 2012 WL 3041312 (E.D. Ark. 2012).
